IN THE SUPREME COURT OF THE STATE OF DELAWARE

MAURICE DREW,                              §
                                           §   No. 167, 2018
     Defendant Below,                      §
     Appellant,                            §   Court Below—Superior Court
                                           §   of the State of Delaware
     v.                                    §
                                           §   ID. No. N0510011603
STATE OF DELAWARE,                         §
                                           §
     Plaintiff Below,                      §
     Appellee.                             §

                           Submitted: September 4, 2018
                           Decided: September 14, 2018

                                  ORDER

      It appears to the Court that, on August 16, 2018, the Chief Deputy Clerk

issued a notice to the appellant to show cause why his appeal should not be

dismissed for his failure to file his opening brief and appendix. The appellant

failed to file a response within the ten-day time period; therefore, dismissal of

this action is deemed to be unopposed.

      NOW, THEREFORE, IT IS HEREBY ORDERED, under Supreme

Court Rules 3(b) and 29(b), that the appeal is DISMISSED.

                                 BY THE COURT:


                                 /s/ James T. Vaughn, Jr.
                                         Justice